Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 1 of 7 PageID: 24290




                                        The Le ga l Ce nter
                                      One Ri ver fr ont Pl a za
                                    New a r k, N ew Jer s e y 0 710 2
                                       Tel : (9 73 ) 643 - 70 00
                                       Fax (9 73 ) 6 43- 65 00



                                                                                        101 Park Avenue
  Jaimee Katz Sussner                                                                           28th Floor
  Member                                                                             New York, NY 10178
  Direct Dial: 973-643-6281                                                           Tel: (212) 643-7000
  Email: jsussner@sillscummis.com                                                     Fax: (212) 643-6500




                                                        September 9, 2021

  Via ECF

  Hon. Leda Dunn Wettre, U.S.M.J.
  United States District Court for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

         Re:    Three Line NJ-1, LLC v. Levine, et al.
                Civil Action No. 19-cv-17421-MCA-LDW (the “Three Line Action”)

                JLS Equities LLC v. River Funding LLC, et al.
                Civil Action No. 19-cv-17615-MCA-LDW (the “JLS Action”)

                U.S. Bank National Ass’n, et al. v. Englewood Funding, LLC, et al.
                Civil Action No. 19-cv-17865-MCA-LDW (the “US Bank Action”)

                Wells Fargo Bank, National Association v. Levine, et al.
                Civil Action No. 19-cv-17866-MCA-LDW (the “Wells Action”)

                Privcap Funding LLC v. Levine, et al.
                Civil Action No. 19-cv-18122-MCA-LDW (the “Privcap Action”)

                Conventus LLC v. Levine, et al.
                Civil Action No. 19-cv-18137-MCA-LDW (the “Conventus Action”)

                Portal v. Levine, et al.
                Civil Action No. 2:19-cv-19611-MCA-LDW (the “Portal Action”)
Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 2 of 7 PageID: 24291




  Hon. Leda Dunn Wettre, U.S.M.J.
  September 9, 2021
  Page 2

  Dear Judge Wettre:

                  This firm represents Colliers International NJ LLC, the Court-Appointed Receiver
  (the “Receiver” or “Colliers”) for the properties that are the subject of the actions listed above
  (collectively, the “Actions”).

                 As an initial matter, and for ease of reference, the following submissions are
  awaiting action from the Court in connection with these matters:

                  1.    On June 25, 2021, the Receiver moved in the US Bank Action for an
  Order Authorizing the Sale of the property located at 301, 401, and 501 Browning Lane,
  Brooklawn, New Jersey (the “Brooklawn Norse Property”), free and clear of all liens, claims,
  and encumbrances (ECF #165). That motion was returnable on July 19, 2021, and was
  unopposed. To facilitate the completion of the sale, the Receiver respectfully requests its motion
  to sell the Brooklawn Norse Property be granted as unopposed.

                 2.     On August 13, 2021, the Receiver moved in the Wells Action and US
  Bank Action for an Order Authorizing the Sale of the properties located at 337-339 Washington
  Street, Perth Amboy, New Jersey and 359-361 Gordon Street a/k/a 197-199 Grant Street, Perth
  Amboy, New Jersey (together the “Perth Amboy Properties”) free and clear of all liens, claims,
  and encumbrances (US Bank Action, ECF #198; Wells Action, ECF #188). Those motions were
  returnable on September 7, 2021, and were unopposed. To facilitate the completion of the sale,
  the Receiver respectfully requests its motions to sell the Perth Amboy Properties be granted as
  unopposed.

                3.     Counsel for the plaintiff in the Wells Action has advised us that it has
  completed foreclosure proceedings in the New Jersey Superior Court for the property located
  165 Quincy Ave., Kearny, New Jersey, which was previously owned by defendant Kearny Norse
  LLC (the “Kearny Norse Property”). Accordingly, the plaintiff and Receiver agree that the
  Receiver should be discharged as to that asset, and have jointly submitted proposed Consent
  Order Discharging Receiver as to the Kearny Norse Property only (Wells Action, ECF #186-1).

                  4.     On July 26, 2021, in the Wells Action, the Court entered an Order
  Approving the Receiver’s Sale of the property located at 125 6th Avenue, Clifton, New Jersey
  (the “Aljo Norse Property”), free and clear of all liens, claims, and encumbrances (ECF# 184).
  Upon review, it appears the Aljo Norse Sale Order is missing the first page of Exhibit C, the
  Schedule of Liens, Claims, and Encumbrances to be discharged and deemed of no further force
  and effect as to the Aljo Norse Property. As a result, on August 5, 2021, the Receiver requested
  the entry of an amended Order identifying the first page of Exhibit C, which can be found at
  ECF# 186.
Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 3 of 7 PageID: 24292




  Hon. Leda Dunn Wettre, U.S.M.J.
  September 9, 2021
  Page 3

                 In accordance with Your Honor’s text order in the Actions, below is an update
  with regard to properties that remain in the receivership estate for which (i) the Receiver or third-
  party broker Gebroe Hammer Associates has consummated a listing agreement with the plaintiff
  / mortgagee since the most recent status conference, or (ii) the plaintiff / mortgagee has elected
  to proceed with its State Court foreclosure remedies, and to acquire or transfer title through that
  process.1

                                                                                    Status of Listing
  Action                      Title Holder                Property Address
                                                                                    Agreement/ Foreclosure
                                                                                    Sale
  U.S. Bank Action            137-139 Third Norse,        137-139 Third Street,     The Receiver is actively
                              LLC                         Passaic, NJ               marketing this property for
                                                                                    sale; final judgment not yet
                                                                                    entered in Plaintiff’s State
                                                                                    Court foreclosure action.
  U.S. Bank Action /          2680 Kennedy                2680 JFK Blvd.,           Gebroe Hammer is actively
  Portal Action               Ventures LLC                Jersey City, NJ           marketing this property for
                                                                                    sale.

  Wells Action/ Portal        2917 Palisade Ventures      2817 Palisade             Property sold at sheriff’s sale
  Action                      LLC                         Avenue, Union City,       on June 24, 2021; Plaintiff
                                                          NJ                        and the Receiver anticipate a
                                                                                    consent order terminating the
                                                                                    receivership as to this
                                                                                    Property.
  Privcap Action              4318 Kennedy                4318 Kennedy              The Receiver is actively
                              Partners, LLC               Boulevard, Union          marketing this property for
                                                          City, NJ                  sale; Plaintiff has obtained
                                                                                    final judgment in its State
                                                                                    Court foreclosure action, but
                                                                                    a sheriff’s sale has not been
                                                                                    scheduled.
  Privcap Action              Amboy LP Ventures,          285 Bertrand              The Receiver is actively
                              LLC                         Avenue, Perth             marketing this property for
                                                          Amboy, NJ                 sale; Plaintiff has obtained
                                                                                    final judgment in its State
                                                                                    Court foreclosure action, but
                                                                                    a sheriff’s sale has not been
                                                                                    scheduled.



  1
   This list does not include properties that (a) have been sold by the Receiver and/or Gebroe Hammer, (b) are the
  subject of a letter of intent or purchase and sale agreement, or (c) were the subject of the Conventus Action, and
  have been sold or transferred to a State-Court receiver.
Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 4 of 7 PageID: 24293




  Hon. Leda Dunn Wettre, U.S.M.J.
  September 9, 2021
  Page 4

  U.S. Bank Action     Bayonne Broadway        301 Broadway,       Gebroe Hammer is actively
                       Norse LLC               Bayonne, NJ         marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  Three Line Action    Bentley Norse Limited   9 Bentley Avenue,   Gebroe Hammer is actively
                       Liability Company       Jersey City, NJ     marketing this property for
                                                                   sale; Plaintiff has obtained
                                                                   final judgment in its State
                                                                   Court foreclosure action, but
                                                                   a sheriff’s sale has not been
                                                                   scheduled.
  Wells Action         Clementon Norse LLC     222 White Horse     Property sold at special
                                               Pike, Clementon, NJ master’s sale in Plaintiff’s
                                                                   State Court foreclosure
                                                                   action on May 26, 2021;
                                                                   State Court approved special
                                                                   master’s sale on July 9,
                                                                   2021; Plaintiff and the
                                                                   Receiver anticipate a consent
                                                                   order terminating the
                                                                   receivership as to this
                                                                   Property.
  U.S. Bank Action/    Clifton DL Ventures     190 Ackerman        The Receiver is actively
  Portal Action        LLC                     Avenue, Clifton, NJ marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  U.S. Bank Action/    Clifton DL Ventures     286 and 288 Parker  The Receiver is actively
  Portal Action        LLC                     Avenue, Clifton, NJ marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  U.S. Bank Action/    Clifton DL Ventures     77 Randolph Avenue, The Receiver is actively
  Portal Action        LLC                     Clifton, NJ         marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  U.S. Bank Action/    Englewood Funding,      191 First Street,   The Receiver is actively
  Portal Action        LLC                     Englewood, NJ       marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 5 of 7 PageID: 24294




  Hon. Leda Dunn Wettre, U.S.M.J.
  September 9, 2021
  Page 5

  U.S. Bank Action     FLR Ventures LLC      159 Fort Lee Road,    The Receiver is actively
                                             Teaneck, NJ           marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  Wells Action         Lenox Beachway LLC    544 Beachway          A sheriff’s sale of this
                                             Avenue, Keansburg,    property is presently
                                             NJ                    scheduled for September 20,
                                                                   2021; Plaintiff and the
                                                                   Receiver anticipate a consent
                                                                   order terminating the
                                                                   receivership as to this
                                                                   Property after the sheriff’s
                                                                   sale.
  Privcap Action       North Bergen          1114 7th Street,      Plaintiff and the Receiver are
                       Ventures, LLC         North Bergen, NJ      negotiating terms of listing
                                                                   agreement; Plaintiff has
                                                                   obtained final judgment in its
                                                                   State Court foreclosure
                                                                   action; Plaintiff is
                                                                   negotiating a deed-in-lieu of
                                                                   foreclosure.
  U.S. Bank Action     Passaic Norse LLC     60-62 Dayton          The Receiver is actively
                                             Avenue, Passaic, NJ   marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  U.S. Bank Action     Passaic Norse LLC     15 Hobart Street,     The Receiver is actively
                                             Passaic, NJ           marketing this property for
                                                                   sale; final judgment not yet
                                                                   entered in Plaintiff’s State
                                                                   Court foreclosure action.
  Privcap Action       Pavilion Norse, LLC   112 North Pavilion    The Receiver is actively
                                             Avenue, Riverside,    marketing this property for
                                             NJ                    sale; Plaintiff has obtained
                                                                   final judgment in State Court
                                                                   foreclosure action, but
                                                                   sheriff’s sale has not been
                                                                   scheduled.
  Three Line Action    PA Watson Ventures,   314-320 Watson        The Receiver is actively
                       LLC                   Avenue, Perth         marketing this property for
                                             Amboy, NJ             sale; Plaintiff has obtained
                                                                   final judgment in State Court
                                                                   foreclosure action, but
                                                                   sheriff’s sale has not been
                                                                   scheduled.
Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 6 of 7 PageID: 24295




  Hon. Leda Dunn Wettre, U.S.M.J.
  September 9, 2021
  Page 6

  Privcap Action        Perth LP Ventures,      299 New Brunswick     The Receiver is actively
                        LLC                     Avenue, Perth         marketing this property for
                                                Amboy, NJ             sale; Plaintiff obtained final
                                                                      judgment in State Court
                                                                      foreclosure action, but a
                                                                      sheriff’s sale has not been
                                                                      scheduled.
  U.S. Bank Action /    Perth NB Ventures       352-354 New           The Receiver is actively
  Portal Action         LLC                     Brunswick Avenue,     marketing this property for
                                                Perth Amboy, NJ       sale; Plaintiff obtained final
                                                                      judgment in State Court
                                                                      foreclosure action, but
                                                                      sheriff’s sale has not been
                                                                      scheduled.
  U.S. Bank Action /    Post Avenue Ventures,   77 Hope Avenue,       The Receiver is actively
  Portal Action         LLC                     Passaic, NJ           marketing this property for
                                                                      sale; Plaintiff obtained final
                                                                      judgment in State Court
                                                                      foreclosure action, but
                                                                      sheriff’s sale has not been
                                                                      scheduled.
  Wells Action          Prospect Norse LLC      200 East Maple        Property sold at special
                                                Avenue,               master’s sale in Plaintiff’s
                                                Merchantville, NJ     State Court foreclosure
                                                                      action on May 26, 2021;
                                                                      State Court approved special
                                                                      master’s sale on July 9,
                                                                      2021; Plaintiff and the
                                                                      Receiver anticipate a consent
                                                                      order terminating the
                                                                      receivership as to this
                                                                      Property.
  U.S. Bank Action /    Sussex Norse, LLC       514-516 Kennedy       Gebroe Hammer is actively
  Portal Action                                 Boulevard, Bayonne,   marketing this property for
                                                NJ                    sale; Plaintiff has not yet
                                                                      obtained final judgment in
                                                                      State Court foreclosure
                                                                      action.
  JLS Action / Portal   Teaneck Plaza           1407 Palisade         No listing agreement has
  Action                Ventures, LLC           Avenue, Teaneck, NJ   been consummated; Plaintiff
                                                (includes 196 The     obtained final judgment in
                                                Plaza)                State Court foreclosure
                                                                      action, but a sheriff’s sale
                                                                      has not been scheduled.
Case 2:19-cv-17865-MCA-LDW Document 216 Filed 09/09/21 Page 7 of 7 PageID: 24296




  Hon. Leda Dunn Wettre, U.S.M.J.
  September 9, 2021
  Page 7

  Wells Action            Union City Funding       512 26th Street,       Property sold at sheriff’s sale
                          LLC                      Union City, NJ         on June 24, 2021; Plaintiff
                                                                          and the Receiver anticipate a
                                                                          consent order terminating the
                                                                          receivership as to this
                                                                          Property.
  Wells Action            Union City Funding       530 28th Street, 540   Property sold at sheriff’s sale
                          LLC                      28th Street, Union     on June 24, 2021; Plaintiff
                                                   City, NJ               and the Receiver anticipate a
                                                                          consent order terminating the
                                                                          receivership as to this
                                                                          Property.
  Wells Action            Union Ventures LLC       2911 Bergenline        Property sold at sheriff’s sale
                                                   Avenue, Union City,    on June 24, 2021; Plaintiff
                                                   NJ                     and the Receiver anticipate a
                                                                          consent order terminating the
                                                                          receivership as to this
                                                                          Property.
  Wells Action            Union Ventures LLC       714 22nd Street,       Property sold at sheriff’s sale
                                                   Union City, NJ         on June 24, 2021. Plaintiff
                                                                          and the Receiver anticipate a
                                                                          consent order terminating the
                                                                          receivership as to this
                                                                          Property.

                  Thank you for the Court’s courtesies and attention to these matters. If there is any
  additional information we can provide, or any other aspect of the Actions, please do not hesitate
  to contact the undersigned.

                                                               Respectfully submitted,

                                                               /s/ Jaimee Katz Sussner

                                                               Jaimee Katz Sussner


  cc:    Hon. Madeline Cox Arleo, U.S.D.J.
         All Counsel of Record
         (All via ECF only)
